                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
                                                             MEMORANDUM DECISION
                        Plaintiff,                               AND ORDER
 v.                                                           Case No. 2:07-CR-53-DAK
 WILLIAM HARRISON,                                               Judge Dale A. Kimball
                        Defendant.


       This matter is before the court on Defendant’s Motion for Compassionate Release under

the First Step Act, 18 U.S.C. § 3582(c)(1)(A). On May 10, 2021, the court granted Defendant a

reduction in sentence under the compassionate release provisions of the First Step Act and

lowered his sentence from 35 to 22 years. On June 30, 2021, Defendant filed a renewed pro se

motion for an additional compassionate release based on his health conditions and his risk of

contracting Covid-19. However, the court previously denied Defendant’s motion on health-

related grounds. In its prior Order, the court stated: “Defendant also seeks immediate release

based on his health concerns and the risk of contracting Covid-19 in his facility. However, the

court has repeatedly ruled that the Covid-19 pandemic alone is not a basis for compassionate

release. Defendant has not identified a condition that would make him especially susceptible to a

serious case of Covid-19. Additionally, after initial flare-ups at some facilities, BOP instituted

measures that have limited the spread of the virus. As of the date of this Order, Defendant’s

facility, Yazoo City Medium FCI, has no active case of Covid-19 among inmates. BOP is also in

the process of vaccinating inmates, having already administered over 165,000 vaccines to its

127,000 inmates. With continued rollout of the vaccines, the inmate population will obtain
greater protection from the virus. Accordingly, the court finds no basis for an immediate

compassionate release based on the Covid-19 pandemic.”

       Defendant’s new motion states that he has a heart murmur, heart disease, obesity, and

high blood pressure. While these conditions may put Defendant at a greater risk of contracting a

serious case of Covid-19, since the time of the court’s prior Order, the BOP has vaccinated even

more prisoners, administering 199,536 doses to 129,620 federal inmates, and the risk of

contracting Covid-19 has lessened further. There are presently only 22 federal inmates

nationwide who have a confirmed case of Covid-19. Based on the present circumstances, the

court finds that Defendant has not demonstrated the extraordinary or compelling reasons

necessary for reducing his sentence further.

                                               CONCLUSION

       Based on the above reasoning, Defendant’s Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A) [ECF No. 167] is DENIED.

       Dated this 8th day of July, 2021.

                                               BY THE COURT:


                                               ____________________________________
                                               DALE A. KIMBALL
                                               United States District Judge




                                                 2
